                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF TEXAS

                                   BEAUMONT DIVISION

SEVERINO OSUNA                                 §

VS.                                            §               CIVIL ACTION NO. 1:17cv247

L. LARA                                        §

                         MEMORANDUM OPINION AND ORDER

       Petitioner Severino Osuna, an inmate at the Federal Correctional Complex in Beaumont,

Texas, proceeding pro se, brought the above-styled petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241. The Magistrate Judge recommended the action be dismissed. No objections

were filed by the parties. Accordingly, the report and recommendation was adopted, and the

above-styled action was dismissed on April 25, 2018.

       Petitioner has filed a motion to amend judgment (docket entry no. 6). In his motion,

petitioner asserts he did not receive a copy of the report and recommendation and was, therefore,

denied the opportunity to object to the report. This memorandum opinion and order considers

such motion.

                                          ANALYSIS

       Petitioner’s motion was filed within 28 days from the date of the final judgment.

Accordingly, the motion will be considered under Rule 59 of the Federal Rules of Civil

Procedure.

       FED. R. CIV. P. 59 provides in pertinent part the following:

       (a)(1) Grounds for New Trial. The court may, on motion, grant a new trial on all
       or some of the issues - and to any party - as follows:
        (A)    after a jury trial, for any of reason for which a new trial has heretofore
               been granted in an action at law in federal court; or

        (B)    after a nonjury trial, for any reason for which a rehearing has heretofore
               been granted in a suit in equity in federal court.

       (2) Further Action After a Nonjury Trial. After a nonjury trial the court may, on
       motion for a new trial, open the judgment if one has been entered, take additional
       testimony, amend findings of fact and conclusions of law or make new ones, and
       direct the entry of a new judgment.

       (b) Time to File a Motion for a New Trial. A motion for a new trial must be
       filed no later than 28 days after the entry of judgment.

       (e) Motion to Alter or Amend Judgment. A motion to alter or amend a
       judgment must be filed no later than 28 days after the entry of the judgment.

       After careful consideration, the court has determined that the circumstances surrounding

this case warrant reconsideration of the court’s final judgment so petitioner may have an

opportunity to file his objections for consideration by the court. The court will provide petitioner

an additional twenty days from the date of this order in which to file his objections, if any.

                                           ORDER

       For the reasons set forth above, petitioner’s motion for reconsideration should be granted.

Accordingly, it is

       ORDERED that petitioner’s motion for reconsideration is GRANTED. It is therefore

       ORDERED that petitioner is GRANTED an extension of twenty days from the date of

this order in which to file his objections, if any, to the report and recommendations of the

magistrate judge. It is further
        ORDERED that the Clerk of Court is DIRECTED to forward to petitioner a copy of the

report and recommendation of the magistrate judge (docket entry no. 2) along with his copy of

this order.

        SIGNED this the 8 day of March, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                             3
